Exhibit 10.6

METASTAT, INC.
2012 OMNIBUS SECURITIES AND INCENTIVE PLAN
STOCK OPTION AGREEMENT
CONSULTANT NON-QUALIFIED STOCK OPTION
 
THIS AGREEMENT made as of ___________________ , 201_, by and between MetaStat,
Inc., a Delaware corporation (the “Company”), and ______________________ (the
“Optionee”).
 
WITNESSETH:
 
WHEREAS, the Company has adopted the MetaStat, Inc. 2012 Omnibus Securities and
Incentive Plan (the “Plan”) for the benefit of its employees, nonemployee
directors and consultants and the employees, nonemployee directors and
consultants of its affiliates, and
 
WHEREAS, the Committee has authorized the grant to the Optionee of an Option
under the Plan, on the terms and conditions set forth in the Plan and as
hereinafter provided,
 
NOW, THEREFORE, in consideration of the premises contained herein, the Company
and the Optionee hereby agree as follows:
 
1. Definitions.
 
Terms used in this Agreement which are defined in the Plan shall have the same
meaning as set forth in the Plan.
 
2. Grant of Option.
 
The Board hereby grants to the Optionee an option to purchase [insert # of
shares] shares of the Company’s Common Stock (“Shares”) for an Option price per
Share equal to [insert price] (not less than the Fair Market Value of a Share on
the date of the grant of the Option) (the “Option”).
 
3. Option Terms and Exercise Period.
 
(a) The Option shall be exercised, and payment by the Optionee of the Option
price shall be made, pursuant to the terms of the Plan.
 
(b) All or any part of the Option may be exercised by the Optionee no later than
the tenth (10th) anniversary of the date of the grant of the Option.
 
(c) This Agreement and the Option shall terminate on the earlier of (i) the
tenth (10th) anniversary of the date of the grant of the Option, or (ii) the
date as of which the Option has been fully exercised.
 
 
 
-1-

--------------------------------------------------------------------------------

 
 
4. Vesting.
 
The Option shall vest and become exercisable pursuant to the following schedule:

 
[Insert Vesting Schedule]
 
To the extent the above vesting requirements are not satisfied as of the date of
termination of the Optionee’s status as a Consultant, the Optionee shall
thereupon forfeit the then unvested portion of the Option.
 
5. Termination of Consultant Status.
 
Sections 6.3 and 6.4 of the Plan shall control.
 
6. Restrictions on Transfer of Option.
 
This Agreement and the Option shall not be transferable otherwise than (a) by
will or by the laws of descent and distribution or (b) by gift to any Family
Member of the Optionee, and the Option shall be exercisable, during the
Optionee’s lifetime, solely by the Optionee, except on account of the Optionee’s
Permanent and Total Disability or death, and solely by the transferee in the
case of a transfer by gift to a Family Member of the Optionee.
 
7. Exercise of Option.
 
(a) The Option shall become exercisable at such time as shall be provided herein
or in the Plan and shall be exercisable by written notice of such exercise, in
the form prescribed by the Committee, to the Secretary of the Company, at its
principal office. The notice shall specify the number of Shares for which the
Option is being exercised.
 
(b) Shares purchased pursuant to the Option shall be paid for in full at the
time of such purchase in cash, in Shares, including Shares acquired pursuant to
the Plan, or part in cash and part in Shares. Shares transferred in payment of
the Option price shall be valued as of the date of transfer based on their Fair
Market Value.
 
8. Regulation by the Committee.
 
This Agreement and the Option shall be subject to any administrative procedures
and rules as the Committee shall adopt. All decisions of the Committee upon any
question arising under the Plan or under this Agreement, shall be conclusive and
binding upon the Optionee and any person or persons to whom any portion of the
Option has been transferred by will, by the laws of descent and distribution or
by gift to a Family Member of the Optionee.

 
-2-

--------------------------------------------------------------------------------

 
 
9. Rights as a Stockholder.
 
The Optionee shall have no rights as a stockholder with respect to Shares
subject to the Option until certificates for Shares of Common Stock are issued
to the Optionee.
 
10. Reservation of Shares.
 
With respect to the Option, the Company hereby agrees to at all times reserve
for issuance and/or delivery upon payment by the Optionee of the Option price,
such number of Shares as shall be required for issuance and/or delivery upon
such payment pursuant to the Option.

 
-3-

--------------------------------------------------------------------------------

 
 
11. Delivery of Share Certificates.
 
Within a reasonable time after the exercise of the Option the Company shall
cause to be delivered to the Optionee, his or her legal representative or his or
her beneficiary, a certificate for the Shares purchased pursuant to the exercise
of the Option.
 
12. Amendment.
 
The Committee may amend this Agreement at any time and from time to time;
provided, however, that no amendment of this Agreement that would materially and
adversely impair the Optionee’s rights or entitlements with respect to the
Option shall be effective without the prior written consent of the Optionee.
 
13. Plan Terms.
 
The terms of the Plan are hereby incorporated herein by reference.
 
14. Effective Date of Grant.
 
The Option shall be effective as of the date first written above.
 
15. Lock-Up Agreement.
 
The Optionee hereby agrees that in connection with an underwritten public
offering of Common Stock, including any placement on London’s Alternative
Investment Market, upon the request of the Company or the principal underwriter
managing such public offering, shares of Common Stock obtained pursuant to this
Agreement (and any shares of Common Stock received directly or indirectly with
respect thereto) may not be sold, offered for sale or similar financial effect
or otherwise disposed of without the prior written consent of the Company or
such underwriter, as the case may be, for a period not exceeding [one year]
after the effectiveness of the registration statement filed in connection with
such offering, but only to the extent that the Company’s directors, executive
officers and/or their immediate family are similarly bound.  The Optionee hereby
agrees to sign such further documents as the Company may reasonably request to
give this Section 17 effect.  The lock-up agreement established pursuant to this
Section 17 shall have perpetual duration.
 
16. Optionee Acknowledgment.
 
By executing this Agreement, the Optionee hereby acknowledges that he or she (a)
has received and read the Plan and this Agreement and that he or she agrees to
be bound by all of the terms of both the Plan and this Agreement, and (b) upon
exercising any portion of the Option, shall enter into and be bound by all of
the terms of the Company’s Stockholders’ Agreement, if any.


ATTEST:
 
METASTAT, INC.
       
_______________________________
Date
 
By:                                                      
Its:                                                      
 
 , Optionee
 
 Date
 
 
 Date